Exhibit PRESS RELEASE Playlogic Entertainment Inc, reports first nine months 2009 results PLAYLOGIC Q3 2009 NET REVENUES $2.0 MILLION COMPARED TO $1.1 MILLION IN Q3 2008 Amsterdam / New York, November 23th, 2009 - Playlogic Entertainment, Inc. (Nasdaq OTC: PLGC.OB) announced its results for the first nine months of 2009, ended September 30. Net revenues During the first nine months of 2009 we published 7 new titles across variousplatforms including: Age of Pirates II: City of Abandoned Ships (PC), Vertigo (Wii and PC), Pool Hall Pro (Wii and PC), Sudoku Ball Detective® (Wii, PC and DS), Infernal: Hells Vengeance (Xbox360), Aliens in the Attic (Wii, DS, PS2 and PC) and Obscure: The Aftermath on PSP; totaling 14 SKU’s. For the first nine months, ended September 30, 2009, net revenues showed $6.7 million, compared with $9.4 million in the same period of 2008. For the three months ended September 30, 2009, net revenues showed $2.0 million compared to $1.1 million in the same period of 2008. Gross profit Gross profit for the first nine months of 2009 showed $1.7 million, compared with $4.6 million in the first nine months of 2008. The decrease in gross profit is due to the shift in our strategy and subsequent adjustments to our portfolio. In the previous year a large % of products were published on PC, with fewer SKU’s published on console. This current year (2009) has seen our focus shift onto Next Gen consoles (PS3, Xbox360) as well as other console platforms including DS, DSI, Wii and PSP. The associated increase in cost of goods for the first 9 months of 2009 includes license fees for the console platform holders i.e. (Sony, Microsoft and Nintendo). For the 3rd quarter of 2009 gross profit showed $33,000 compared with $264,000 in the 3rd quarter of Operating result As the strategic outlook for Playlogic shifts to focus on console titles as well as digital distribution and downloadable content, marketing expenses have increased during the first 9 months of 2009 compared to the same period of 2008. Playlogic attended multiple shows and events throughout 2009 including E3 (Los Angeles June 2009) as well as GamesCom (Cologne August 2009), Penny Arcade Expo (New York September 2009), Anime Fest (Seattle October 2009), Eurogamer Expo (London September 2009) and MCM Expo (London October 2009) in order to demonstrate our remaining line-up for 2009, with focus on Obscure: The Aftermath (PSP and PSP-Go) and Fairytale Fights (PS3 and XBOX360) which was released in the fourth quarter of 2009. As a result our operating result for the first nine months of 2009 showed a loss of $5.6 million compared with a loss of $1.6 million in the first nine months of 2008. For the 3rd quarter of 2009 the operating result showed a loss of $2.9 million compared with a loss of $2.8 million in the 3rd quarter of Net Profit/Loss Net result for the first nine months of 2009 showed a loss of $6.7 million compared with a loss of $2.0 million in the same period of 2008. For the 3rd quarter of 2009 Playlogic made a net loss of $3.2 million compared to a loss of $3.0 million in the 3rd quarter of 2008. EPS Fully diluted Earnings per Share for the first nine months showed a loss of $0.11 compared with a loss of $0.05 in the first nine months of 2008. For the 3rd quarter of 2009 fully diluted Earnings per Share showed a loss of $0.06 compared with a loss of $0.07 in the same period in 2008. Outlook Due to extending development schedules, in line with maintaining excellence and ensuring Playlogic deliver quality product to the right consumer, several key releases scheduled for Q4 2009 have been postponed. At the end of October 2009, Playlogic have published Fairytale Fights (PS3 and Xbox360) and shipped close to 300,000 units throughout Europe and the USA. Based on the remaining line-up for 2009, Playlogic will be expanding its development and product offering into 2010 to include digitally distributed titles on PlayStation Network (PSN) and Xbox LIVE Arcade (XBLA), further allowing Playlogic to offer a robust roster of traditional retail products as well as digital offerings. Based on current shipments, Playlogic expects revenue for the full year 2009 to be in the range of $12.5-$17.5 million ($9 million in ABOUT PLAYLOGIC: Playlogic Entertainment, Inc. is an independent worldwide publisher of entertainment software for consoles, PCs, handhelds, mobile devices, and other digital media.
